Exhibit 10.2

Change in Control

Protection Agreement

This CHANGE IN CONTROL PROTECTION AGREEMENT by and between Stanley Furniture
Company, Inc., a Delaware corporation (the “Company”), and Anita Wimmer (the
“Executive”), is effective as of December 11, 2015 (the “Effective Date”).

PURPOSE

In order to induce the Executive to remain in the employment of the Company,
particularly in the event of the threat or occurrence of a Change in Control (as
hereafter defined), the Company desires to enter into this Agreement to provide
the Executive with certain benefits in the event the Executive’s employment is
terminated as a result of a Change in Control.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

SECTION 1.  Definitions

For purposes of this Agreement, the following terms have the meanings set forth
below:

“Accrued Compensation” means an amount which includes all amounts earned or
accrued by the Executive through and including the Termination Date but not paid
to the Executive on or prior to such date, including (a) all base salary,
(b) all vacation pay, and (c) all bonuses and incentive compensation.

“Base Salary Amount” means the Executive’s annual base salary at the rate in
effect on the Termination Date.

“Board” means the Board of Directors of the Company.

“Bonus Amount” means the average of the annual cash bonuses paid to the
Executive for the two fiscal years immediately prior to the fiscal year in which
the Termination Date occurs.  Bonus Amount includes only the annual cash bonus
and does not include any multi-year cash bonus, restricted stock awards, options
or other long-term incentive compensation that may have been awarded to the
Executive.

“Cause” means gross or willful neglect of duty which is not corrected after 30
days’ written notice thereof; misconduct, malfeasance, fraud or dishonesty which
materially and adversely affects the Company or its reputation in the industry;
or the commission of a felony or a crime involving moral turpitude.


 

1


--------------------------------------------------------------------------------

“Change in Control” of the Company means, and shall be deemed to have occurred
upon, any of the following events:



(i)

The acquisition by a Group of Beneficial Ownership of 35% or more of the Stock
or the Voting Power of the Company, but excluding for this purpose: (A) any
acquisition by the Company (or a subsidiary), or an employee benefit plan of the
Company; or (B) any acquisition of common stock of the Company by management
employees of the Company.  “Group” means any individual, entity or group within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Act”), “Beneficial Ownership” has the meaning in Rule
13d-3 promulgated under the Act, “Stock” means the then outstanding shares of
common stock, and “Voting Power” means the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors.



(ii)

Individuals who constitute the Board on the effective date of this Agreement
(the “Incumbent Board”) cease to constitute at least a majority of the Board,
provided that any director whose nomination was approved by a majority of the
Incumbent Board shall be considered a member of the Incumbent Board unless such
individual’s initial assumption of office is in connection with an actual or
threatened election contest (as such terms are used in Rule 14a-12(c) of
Regulation 14A promulgated under the Act).



(iii)

Consummation of a reorganization, merger or consolidation, in each case, in
which the owners of more than 50% of the Stock or Voting Power of the Company do
not, following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 50% of the Stock or Voting Power of the
corporation resulting from such reorganization, merger or consolidation.



(iv)

A complete liquidation or dissolution of the Company or of its sale or other
disposition of all or substantially all of the assets of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Disability” means either of the following occurs:



(i)

The Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or



(ii)

The Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.

 


2


--------------------------------------------------------------------------------

“Good Reason” means any of the following events occur:



(i)

A material diminution in the Executive’s base compensation.



(ii)

A material diminution in the Executive’s authority, duties, or responsibilities.



(iii)

A requirement that the Executive report to a corporate officer or employee other
than the Chief Executive Officer of the Company following the Change in Control.



(iv)

A change of more than 50 miles in the geographic location at which the Executive
must perform the services from the Company’s offices in High Point, North
Carolina.



(v)

Any other action or inaction that constitutes a material breach by the Company
or its successor of this Agreement.

“Pro Rata Bonus” shall mean the annual bonus based on actual results for the
year of termination and the relative portion of the year during which the
Executive provided services, paid when the annual bonus would have been paid if
the Executive had continued employment.

“Release” means a waiver and release by the Executive of claims against the
Company in a form reasonably determined by the Company (which shall have no
post-employment obligation or limitation in it and shall except out rights of
indemnification, rights to directors and officers liability insurance coverage
and amounts due under this Agreement).

“Subsidiary” means any corporation with respect to which another specified
corporation has the power under ordinary circumstances to vote or direct the
voting of sufficient securities to elect a majority of the directors.

“Successor” means a corporation or other entity acquiring all or substantially
all the assets and business of the Company, whether by operation of law, by
assignment or otherwise.

“Termination Date” means (a) in the case of the Executive’s death, the
Executive’s date of death, and (b) in all other cases, the final date of
Executive’s employment with the Company.  Notwithstanding anything to the
contrary herein, an Executive’s employment shall not be considered to have
terminated unless the Executive has experienced a “separation from service,” as
defined in Code Section 409A and the regulations there under.


3


--------------------------------------------------------------------------------

SECTION 2.  Term of Agreement

The term of this Agreement (the “Term”) will commence on the Effective Date and
will continue in effect until December 31, 2016; provided however that on
January 1, 2017 and on each January 1 thereafter, the Term shall automatically
be extended for an additional one (1) year, unless not later than October 1
prior to the end of one of the periods, either the Company or the Executive
shall have given notice to the other party not to extend the Term.
 Notwithstanding the foregoing, the Term shall be deemed to have immediately
expired without any further action, and this Agreement will immediately
terminate and be of no further effect if, prior to a Change in Control, the
Executive’s employment is terminated for any reason.  Additionally, in the event
that a Change in Control occurs during the Term, then the Term shall
automatically extend for a period of up to two additional years, if necessary,
so that the Term coincides with the two-year post-Change in Control period
specified in Section 3.1 below.

SECTION 3.  Termination of Employment after Change in Control

3.1   If the Executive’s employment with the Company is terminated within two
(2) years following a Change in Control that occurs during the Term, the
Executive will be entitled to the following compensation and benefits:

(a)  If the Executive’s employment with the Company is terminated (i) by the
Company for Cause, (ii) by the Executive other than for Good Reason, or (iii) by
reason of the Executive’s death or Disability, then the Company will pay to the
Executive the Accrued Compensation.

(b)  If the Executive’s employment with the Company is terminated by the Company
other than for Cause, or the Executive terminates his employment for Good
Reason, the Executive will be entitled to the following:

(i)  the Company will pay the Executive all Accrued Compensation and the Pro
Rata Bonus;

(ii)  all unvested stock awards then held by Executive shall accelerate and
become immediately vested to the extent that the awards would have been vested
if Executive had remained an employee for two (2) years following the Change in
Control; and

 (iii)  subject to the Executive providing the Company with a Release, the
Company will pay the Executive as severance pay, and in lieu of any further
compensation for periods subsequent to the Termination Date, in a single payment
an amount in cash equal to two times the sum of (A) the Base Salary Amount and
(B) the Bonus Amount.



4


--------------------------------------------------------------------------------

(c)  The Accrued Compensation and the amount provided for in Section
3.1(b)(iii) will be paid in a single lump sum cash payment by the Company to the
Executive within sixty (60) days after the Termination Date, subject to the
provisions of Section 11.  The Pro Rata Bonus will be paid when the bonus would
have been paid if the Executive had continued in employment.  

3.2   Except as otherwise noted herein, during the term of this Agreement the
compensation to be paid to the Executive hereunder will be in lieu of any
similar severance or termination compensation (i.e., compensation based directly
on the Executive’s annual salary or annual salary and bonus) to which the
Executive may be entitled under any other Company severance or termination
agreement, plan, program, policy, practice or arrangement. The Executive’s
entitlement to any compensation or benefits of a type not provided in this
Agreement will be determined in accordance with the Company’s employee benefit
plans and other applicable programs, policies and practices as in effect from
time to time.

3.3   The Executive shall not be required to mitigate any amounts payable under
this Agreement and no such amounts shall be offset or reduced by the amount of
any compensation or benefits from any subsequent employment.

SECTION 4. Section 280G Reduction. Notwithstanding any provision of this
Agreement to the contrary, if in connection with a Change in Control, the
Executive becomes entitled to any payment and/or benefits provided by this
Agreement or any other amounts in the nature of compensation, whether alone or
together with other payments or benefits that the Executive receives or realizes
or is then entitled to receive or realize from the Company or any of its
affiliates or any other person whose actions result in the Change in Control
(collectively, the “Total Payments”), and such payments and/or benefits would
constitute an “excess parachute payment” within the meaning of Code Section 280G
and/or any corresponding and applicable state law provision, the payments and/or
benefits provided to the Executive under this Agreement will be reduced to the
extent necessary so that no portion of the Total Payments will be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”); but only if (A) the net amount of such
payments and benefits, as so reduced (and after subtracting the net amount of
federal, state and local income and employment taxes on such reduced payments
and benefits) is greater than or equal to (B) the net amount of such payments
and benefits without such reduction (but after subtracting the net amount of
federal, state and local income and employment taxes on such payments and
benefits and the amount of Excise Tax to which the Executive would be subject in
respect of such unreduced payments and benefits).  

5

--------------------------------------------------------------------------------

SECTION 5. Successors; Binding Agreement.  This Agreement will be binding upon
and will inure to the benefit of the Company and its Successors, and the Company
will require any Successors to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.
 Neither this Agreement nor any right or interest hereunder will be assignable
or transferable by the Executive or by the Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution.
 This Agreement will inure to the benefit of and be enforceable by the
Executive’s legal representatives.


SECTION 6.  Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement will be in writing and will be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other, provided that all notices to
the Company will be directed to the attention of the Board with a copy to the
Secretary of the Company.  All notices and communications will be deemed to have
been received on the date of delivery thereof or on the third business day after
the mailing thereof, except that notice of change of address will be effective
only upon receipt.

SECTION 7.  Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and the Company.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  No agreement or
representation, oral or otherwise, express or implied, with respect to the
subject matter hereof has been made by either party which is not expressly set
forth in this Agreement.

SECTION 8.  Governing Law.  This Agreement will be governed by and construed and
enforced in accordance with the laws of the State of North Carolina without
giving effect to the conflict of laws principles thereof.

SECTION 9.  Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof.

SECTION 10.  Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to severance protection in connection with a Change in Control.

SECTION 11.  Code Section 409A.


6

--------------------------------------------------------------------------------

(a)  It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“ Code
Section 409A ”) so as not to subject the Executive to payment of any interest or
additional tax imposed under Code Section 409A.  To the extent that any amount
payable under this Agreement would trigger the additional tax, penalty or
interest imposed by Code Section 409A, this Agreement shall be modified to avoid
such additional tax, penalty or interest yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Executive.

(b)  To the extent a payment or benefit is nonqualified deferred compensation
subject to Code Section 409A, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If the Executive is deemed on the date of a
separation from service (within the meaning of Code Section 409A) to be a
“specified employee” (within the meaning of that term under
Section 409A(a)(2)(B) of the Code and determined using any identification
methodology and procedure selected by the Company from time to time, or, if
none, the default methodology and procedure specified under Code Section 409A),
then with regard to any payment or the provision of any benefit that is
“nonqualified deferred compensation” within the meaning of Code Section 409A and
which is paid as a result of the Executive’s “separation from service,” such
payment or benefit shall not be made or provided prior to the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of the Executive, and (B) the date of the
Executive’s death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this clause (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.

(c)  For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.


7

--------------------------------------------------------------------------------

(d)  With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided, that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Internal Revenue Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect; and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred.

  


8


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Change in
Control Protection Agreement as of the Effective Date.

 

 

Stanley Furniture Company, Inc.

By:  /s/ Glenn Prillaman

      Glenn Prillaman, Chief      Executive Officer

 

Anita Wimmer

 

/s/Anita W. Wimmer

Executive’s Signature

 






















9













